DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a conveying device (claim 1) which has been interpreted as a plurality of conveying rollers and equivalents thereto.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the carrier conveying line" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed that the limitation was meant to recite a carrier conveying line and has examined accordingly.  Clarification and/or correction is requested.
In light of the above, dependent claims 2-7 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent Pub. No. 06-322537 to Shimojima in view of U.S. Patent No. 4,485,709 to Branholf and U.S. Patent Pub. No. 2002/0102400 to Gorokhovsky et al.
Regarding claim 1:  In Figs. 3-4 and 6-7, Shimojima discloses a deposition apparatus substantially as claimed and comprising:  a deposition chamber (1) which includes first and second carrier-waiting regions in each of which a conveyed carrier supporting an object to be coated is temporarily accommodated, first and second heating regions in each of which the object to be treated iheated, and a deposition region for forming a coating film on the object to be coated, wherein the first carrier-waiting region, the first heating region, the deposition region, the second heating region, and the second carrier heating region are disposed inside the deposition chamber along a carrier conveying line in this order.  Note:  the deposition region is taken as a region/volume between targets (14) as seen in Figs. 6-7 and corresponds to a middle portion of the carrier in the conveying direction in the figures and the heating regions are taken as regions/volumes provided just upstream and downstream from the deposition region in the conveying direction and correspond to end portions of the carrier.  Examiner also notes that in the heating regions, because they are not isolated from the deposition region, the temperature of the object will be subject to heating from the deposition process.  Areas within the deposition chamber not occupied by the carrier, as seen for e.g. in Fig. 7, can be considered a carrier 
However, Shimojima et al. fail to disclose each of the heating regions comprising a heater.
Gorokhovsky et al. teach providing a heater in a heating region before and after a deposition region for the purpose of allowing the temperature of the object to be coated to be controlled independently (see, e.g., para. 40).
Gorokhovsky et al. teach providing a heater on both sides of a deposition region.  However, even without this teaching because the conveyed carrier in Shimojima et al. is conveyed in both directions, it would be obvious to provide a heater on both sides of a deposition region.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in SHimojima et al. a heater in the heating region before and the deposition region in order to allow the temperature of the object to be coated to be controlled independently as taught by Gorokhovsky et al.
The apparatus further comprises:  a conveying device (2 and 6-8) which conveys the conveyed carrier (3) supporting the object to be coated, wherein the apparatus is capable of forming the coating film by allowing the conveyed carrier to pass through the deposition region while applying a bias voltage to the object to be coated (also see, e.g., paras. 2-3, 12), wherein a plurality of rods (18) which support the objects to be coated and rotate around axes are disposed in the conveyed carrier along a carrier conveying direction in an upright posture, wherein a protrusion (30) is provided on an outer peripheral surface of the rod so as to protrude to the outside in a radial direction of the rod, wherein an interference member (32-34) includes an insulation (34) fixed to the deposition chamber, a support (33) extending from the insulation and a conductive arm (32 and structures between 32 and 33) extending vertically and horizontally from the support, the interference member stands in the deposition region in 
Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner also notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Shimojima et al. and Gorokhovsky et al. fail to explicitly disclose a bias power source which applies the bias voltage to the object to be coated via the conveyed carrier and wherein the conductive arm of the interference member and the bias power source are electrically connected to each other.
In a similar apparatus, Brandolf disclose a protrusion  (62 and 63) and an interference member (70 and 72, wherein extreme portions contacting the protrusion member are considered commensurate to the conductive arm) for providing rotational motion to a conveyed carrier used for supporting an object to be coated and a bias power source (38) which applies a bias voltage to the object to be coated via the conveyed carrier and the interference member and the bias power source are electrically connected to each other.  With such an arrangement little or no tendency to develop arcs between the 
It would have been obvious to one of ordinary skill in the time Applicant’s invention was filed to have provided the protrusion and interference member of Shimojima et al. in combination with a bias power source  which applies a bias voltage to the object to be coated via the conveyed carrier and the interference member and the bias power source are electrically connected to each other in order to provide an arrangement with little or no tendency to develop arcs between the interference member and the protrusion as they engage and disengage as taught by Brandholf.

With respect to claim 2, in modified Shimojima, the conveying device includes a plurality of conveying rollers (as set forth above) disposed along a conveying direction of the conveyed roller and wherein the interference member and the bias power source are electrically connected to each other via one at least one of the plurality of conveying rollers.
With respect to claim 4, wherein in modified Shimojima, the interference member rotates the rod at a center portion of the deposition region in the carrier conveying direction.  See, e.g., Figs. 6 and 7.
With respect to claim 5, wherein in modified Shimojima, the protrusion comprise a plurality of protrusions members provided at equal intervals in circumferential directions of the plurality of rods.  See, e.g., Fig. 3.
With respect to claim 6, the conductive arm and the rod are “directly” electrically connected (i.e. no insulation is provided) to each other through the protrusions.
With respect to claim 7, in modified Shimojima, the conveying device is configured to reciprocate the conveyed carrier between the first carrier-waiting region and the second carrier-waiting region to allow the conveyed carrier to pass through the deposition region a plurality of times.  See Shimojima et al. translation and arrows in figures.  Also see above regarding intended use.

Response to Arguments
Applicant's arguments filed 2 February 2020 have been fully considered but they are not persuasive. 
Regarding “First”, Examiner agrees with Applicant that Shimojima et al. does not appear to explicitly state that the interference member is provided in the deposition region.  However, Shimojima et al. makes it clear that the features of the interference member are provided for rotating the conveyed carrier during deposition, such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that the interference member would be provided in the deposition region for rotating the same during deposition.  Furthermore, there is no requirement for Branholf to teach this locational arrangement since it is taught by Shimojima et al.  Additionally, in response to Applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner also notes that the courts have ruled that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Simply put, the prior art need not provide advantageous features for the same reason as Applicant.
With respect to “Second”, Examiner notes that the modified rejection addresses the amended claim limitations to which this argument is directed.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach an interference member and a second interference member provided on opposite sides of the carrier conveying line wherein the interference member and the second interference member are configured so that, when the conveyed carrier is conveyed from the first carrier-waiting region to the deposition region, only the conductive arm of the interference member rotates the rod, and, when the conveyed carrier is conveyed from the second carrier-waiting region to the deposition region, only the second conductive arm of the second interference member rotates the rod.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KARLA A MOORE/Primary Examiner, Art Unit 1716